McAvoy, J. (dissenting).
The act of the chief city magistrate in holding the defendants without bail was doubtless in violation of section 553 of the Code of Criminal Procedure, in so far as the defendants then before him were charged with having committed a misdemeanor.
With respect to the charge based on an alleged felony, in that the defendants did “ aid and participate in a riot, rout and affray ” in unlawful resistance of the police, if this be a felony, the magistrate exercising a lawful discretion should have admitted them to bail, since the facts charged in the information described as a misdemeanor were practically identical with those set out as a felony, and, as we have seen in such case, regarding the acts as a misdemeanor, defendants would be entitled to bail as of right. Exercising discretion against them on the felony count amounts to an abuse of such discretion. The common practice ■—• even in major felony charges, “ infamous crimes,” after indictment — is to admit defendants to bail in practically all cases, excepting murder in the first degree, and no reason appears here for disregarding this custom and usage.
The statement before the court by the district attorney that the defendants might later be arraigned on a charge of assault in the second degree, or “ might find themselves amenable to a criminal prosecution for the crime of manslaughter,” was not contained in the information, and the magistrate was without any jurisdiction to hold them without bail, or even in bail on a charge • not before him. Such statement, therefore, furnishes no ground for exercising a discretion against the defendants' in the matter of bail upon the felony charge.
I think that the respondent acted arbitrarily in refusing bail within or without his discretion, .and attempted to proceed in violation of the express rights of the defendants under the Code of Criminal Procedure which gave them the absolute privilege to be enlarged on bail on the misdemeanor charge. I, therefore, dissent and vote to admonish the respondent for his failure to obey the command of the statute.
Proceeding dismissed.